EXHIBIT 10.1
SETTLEMENT AND RELEASE AGREEMENT
     This Settlement Agreement (“Agreement”) is made on May 15, 2009 by and
between Bruce Culver and Donna Culver, husband and wife, (“Claimants”) and TASER
International, Inc., a Delaware corporation (“TASER”). Claimants and TASER are
collectively referred to as the “Parties” and at times each is individually
referred to as a “Party.”
BACKGROUND
     In or around July 2000, Claimants loaned TASER the sum of $1,500,000 and in
exchange received a promissory note from TASER (the “Loan”) for an equivalent
amount plus warrants for the purchase of 136,364 shares of TASER common stock at
an exercise price of $0.55 per share (the “Warrants”).
     In October 2004, Claimants exercised the Warrants and TASER issued
Claimants a Form 1099, which included the in-the-money value of the Warrants as
stock compensation to Claimants based upon advice of TASER’s outside tax
advisors in 2004.
     In 2007, the Claimants informed TASER that their tax advisors determined
that the Form 1099 was issued in error since the warrants were granted as part
of the Loan and not for services rendered. TASER issued Claimants an amended
Form 1099 to exclude the income relating to the exercise of the Warrants (the
“Amended Form 1099”).
     Claimants have filed an amended 2004 tax return with the Internal Revenue
Service (“IRS”) based on the Amended Form 1099 excluding the income arising by
reason of the exercise of the Warrants and have a refund request pending with
the IRS for approximately $2,000,000 as a result of the amended 2004 tax return.
     Upon advice of Claimants’ advisors, Claimants have made a claim against
TASER for the state and federal tax liability they incurred in 2004 as a result
of the Form 1099 issued in 2004 to Claimants by TASER (“Claimants 2004 Tax
Liability”).
     The Parties desire to enter into this Agreement to resolve and settle all
claims and disputes between them arising out of, or in any way related to,
Claimants’ 2004 Tax Liability.
     Therefore, the Parties therefore agree as follows:
TERMS AND CONDITIONS
     1 Release. Claimants, on behalf of themselves and any person claiming by or
through, otherwise acting on behalf or under the direction or control of
Claimants (collectively the “Claimants Parties”) fully and forever relieve,
release, acquit and discharge TASER, and its officers, employees, directors,
agents, attorneys, successors and all other persons, firms, entities or
corporations related to or in any way affiliated with, claiming by or through,
otherwise acting on behalf or under the direction or control of the foregoing
(collectively the “TASER Parties”), and any of them, from any and all claims,
causes of action and liability, of any kind or nature whatsoever, known or
unknown, liquidated or unliquidated, suspected or unsuspected, that the
Claimants now have, or have ever had, or ever will have, against each or any of
the TASER Parties, arising out of or connected in any way with or relating in
any manner whatsoever, directly or indirectly, to Claimants’ 2004 Tax Liability
or TASER’s issuance of the original Form 1099 to Claimants (collectively the
“Released Matters”).
     2 No Admission of Liability. By executing this Agreement, TASER does not
admit any wrongdoing or liability, nor do the Parties intend this Agreement to
be construed as an admission. This Agreement is executed solely as a compromise
of any and all disputed and undisputed claims, present and possible, which are
denied and contested.
     3 Payment. Without admitting liability and subject to Section 5 below,
TASER agrees to pay Claimants the total sum of $350,000 as full and final
settlement of the Released Matters. This payment is inclusive of all claims for
attorneys’ fees, costs, expenses, and interest. TASER will make this payment by
wire transfer pursuant to Claimants’ direction after TASER receives a copy of
this Agreement executed by Claimants.

 



--------------------------------------------------------------------------------



 



     4 Pursuit of Tax Refund. Claimants agree to make best faith efforts to
continue to pursue a refund from the IRS arising by reason of the Amended
Form 1099 issued by TASER and the amended 2004 tax return filed by Claimants.
     5 Claw Back. In the event that Claimants are successful in receiving a
refund from the IRS and/or State of California based on Claimants’ amended 2004
income tax return resulting from the Amended Form 1099, Claimants shall pay to
TASER the amount of the refund received up to the sum of $350,000 within 30 days
after receipt of such refund. Claimants shall keep 100% of any such refund
received in excess of the sum of $350,000.
     6 Voluntary Agreement. In entering into this Agreement, Claimants
acknowledge and represent that they reviewed this Agreement with counsel of
their choice or had the opportunity to do so and declined. Therefore, this
Agreement will not be construed against the Party or its representative who
drafted this Agreement or any portion thereof. Claimants further represents that
the terms of this Agreement have been completely read by them, and that those
terms are fully understood and voluntarily accepted by them and that they are
entering into this Agreement as a matter of their own free will.
     7 Payment of Applicable Taxes. Claimants are solely responsible for all
federal, state and local taxes that may be owed by Claimants by virtue of the
receipt of any portion of the monetary payment provided under this Agreement.
Claimants agrees to indemnify and hold TASER harmless from any and all
liability, including, without limitation, all penalties, interest and other
costs that may be imposed by the IRS or any other governmental agencies
regarding any tax obligations that may arise from the monetary payment made to
Claimants under this Agreement.
     8 Miscellaneous.
(a) Each Party will bear its own costs, fees and expenses in any way connected
with the matters which are referenced or covered by this Agreement.
(b) In the event litigation is necessary to enforce a provision or provisions of
this Agreement, all reasonable costs, expenses and reasonable attorney’s fees
will be paid by the non-prevailing Party to the prevailing Party.
(c) This Agreement is binding upon and inures to the benefit of the Parties’
respective legal heirs, successors, and assigns.
(d) This Agreement is governed by the laws of the State of Arizona without
regard to conflict of law principles, and may not be modified or amended except
by a writing signed by all Parties. Each of the Parties irrevocably agrees that
the state and federal courts located in Phoenix, Arizona have exclusive
jurisdiction over any suit or other proceeding arising out of or based upon this
Agreement. Each Party waives any claim that it is not subject personally to the
jurisdiction of the state and federal courts located in Phoenix, Arizona or that
any suit or other proceeding is brought in an inconvenient forum or improper
venue.
(e) This Agreement may be executed in multiple counterparts, each of which is
considered an original.
(f) If any provision of this Agreement is held to be invalid or unenforceable,
the remaining terms and conditions will not be affected thereby and will remain
in full force and effect.
11. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties, and there are no warranties, representations or other agreements
between the Parties in connection with the subject matter of this Agreement
other than as set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first written above.

                  Claimants    
 
                /s/ Bruce Culver                   Bruce Culver    
 
                /s/ Donna Culver                   Donna Culver    
 
                TASER INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Patrick W. Smith
 
   
 
      Patrick W. Smith         Its: Chief Executive Officer    

 